Citation Nr: 0530015	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-35 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 16, 2001, for 
the award of service connection and a compensable rating for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for tinnitus, effective from April 
16, 2001.  The veteran responded by filing a March 2002 
Notice of Disagreement, and was sent an October 2003 
Statement of the Case.  He then filed a November 2003 VA Form 
9, perfecting his appeal of this issue.  He originally 
requested a personal hearing before a VA decision review 
officer, but withdrew that request in December 2004.  In 
November 2005, the Board granted his motion for advance of 
his appeal on the Board's docket.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to notify assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  In an October 1970 rating decision, the veteran was 
denied service connection for ringing in the ears, and he 
failed to perfect an appeal of this determination.  

3.  The veteran's application to reopen his service 
connection claim for tinnitus was received April 16, 2001.  


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
April 16, 2001, for the award of service connection and a 
compensable rating for tinnitus have not been met.  38 
U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.400 
(2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that prior to the 
initiation of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 2003 
Statement of the Case and May 2002 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The RO has obtained all relevant evidence 
made known to VA by the veteran, and notified him of the 
evidence obtained; for these reasons, his appeal is ready to 
be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in July 2001, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was re-
adjudicated on several occasions, most recently in October 
2003, in light of the additional development performed 
subsequent to July 2001.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks an effective date prior to April 16, 2001, 
for the award of service connection and a compensable rating 
for tinnitus.  Except as otherwise provided for in 
circumstances not applicable to this case, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original or 
reopened claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (a) (West 2002); 38 C.F.R. § 3.400 (2005).  
The effective date of an award of service connection based on 
new and material evidence after a final disallowance will be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2005).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  It must "identify the benefit 
sought."  38 C.F.R. § 3.155(a) (2005).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, both formal and informal, for 
benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  Id. at 
200.  However, VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In the present case, the veteran's April 16, 2001, effective 
date is based on the receipt that same date of an informal 
application for service connection for tinnitus.  This 
benefit was subsequently awarded in a July 2001 rating 
decision.  Prior to that decision, the veteran was denied 
service connection for "ringing in the ears" in an October 
1970 rating decision.  While the veteran did file a timely 
December 1970 Notice of Disagreement regarding this 
determination, he failed to respond to the December 1970 
Statement of the Case, and his appeal was never perfecting.  
Thus, the October 1970 rating decision became final.  
38 U.S.C. § 4005 (1970).  

The veteran's objection appears to be that because he first 
claimed tinnitus in 1970, VA's award of service connection 
for that disability should go back to his original claim.  
However, as noted above, that claim was denied by the RO, and 
although he initiated an appeal of that decision, he did not 
perfect his appeal, and the RO's decision became final.  In 
the absence of clear and unmistakable error in the October 
1970 rating decision, which the veteran does not allege, 
service connection for tinnitus may not be awarded back to 
that date.  See 38 U.S.C.A. § 5110 (a) (West 2002); 38 C.F.R. 
§ 3.400 (2005).  It also thus logically follows that if an 
earlier effective date for service connection may not be 
awarded, then an earlier effective date for a compensable 
initial rating also may not be awarded.  

As already noted, an effective date of April 16, 2001, was 
assigned based on the receipt that date of the veteran's 
application to reopen his claim.  The veteran does not 
allege, and review of the record does not reveal, a claim, 
either formal or informal, submitted from 1970 until the 
claim received in April 16, 2001.  Thus, the RO's assignment 
of the April 16, 2001, effective date was legally correct.  

Accordingly, the Board finds that the veteran has failed to 
establish that an effective date prior to April 16, 2001, for 
the award of service connection and a compensable rating for 
tinnitus is warranted.  He has not presented evidence 
indicating an unadjudicated claim, either formal or informal, 
was filed prior to that date.  In the absence of such 
evidence, an earlier effective date must be denied.  As a 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to an effective date prior to April 16, 2001, for 
the award of service connection and a compensable rating for 
tinnitus is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


